EXHIBIT 10.70

 
SCHIFFRIN BARROWAY
TOPAZ & KESSLER, LLP
Alan R. Plutzik (Bar No. 077785)
2125 Oak Grove Road, Suite 120
Walnut Creek, California 94598
Telephone:  (925) 945-0200
Facsimile:  (925) 945-8792
 
SCHIFFRIN BARROWAY TOPAZ
& KESSLER, LLP
Lee D. Rudy
Michael C. Wagner
280 King of Prussia Road
Radnor, PA 19087
Telephone  (610) 667-7706
Facsimile:  (610) 667-7056
 
Lead Counsel for Plaintiffs
JESSE BROWN and LUIS SUBA
 
Additional Counsel Listed on Signature Page
COOLEY GODWARD KRONISH LLP
Christopher Sundermeier (SBN 16533)
Aaron Olsen (SBN 224947)
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Telephone: (650) 843-5000
Facsimile: (650) 843-0663
 
Attorneys for Nominal Defendant
CHORDIANT SOFTWARE, INC.
 
 



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION


IN RE CHORDIANT DERIVATIVE LITIGATION
This Document Relates To:
All Actions
Case No. C 06-04671 JW
Memorandum of Understanding re Compromise and Settlement



________________________________________________________________________________
Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                            


 
1

--------------------------------------------------------------------------------

 


This Memorandum of Understanding re Compromise and Settlement (“MOU”) is made
and entered into as of the date of the last signature below, by and among (i)
Lead Plaintiffs  Jesse Brown and Louis Suba, who have brought suit derivatively
on behalf of Nominal Defendant Chordiant Software, Inc. in the United States
District Court for the Northern District of California, and (ii) individual
defendants Stephen Kelly, David R. Springett, Cary G. Morgan, Steve G. Vogel,
Samuel T. Spadafora, Donald J. Morrison, Allen Swann, Jeremy Coote, Kathryn C.
Gould, William Raduchel, Steven R. Springsteel, Charles E. Hoffman, Richard G.
Stevens, David A. Weymouth, and George Reyes, and (iii) Nominal Defendant
Chordiant.
I.  
DEFINITIONS

 
As used in this MOU, the following terms shall have the meanings specified
below:
1.1 “Action” means the consolidated derivative action captioned in In re
Chordiant Shareholder Derivative Litigation, Case No. C 06-04671 JW.
1.2 “Amended Complaint” means the Verified Amended Consolidated Shareholder
Derivative Complaint filed in the Action.
1.3 “Board” means the Board of Directors of Chordiant.
1.4 “Chordiant,” “Company,” or “Nominal Defendant” means Chordiant Software,
Inc., a Delaware corporation.
1.5 “Court” means the United States District Court for the Northern District of
California.
1.6 “Current Chordiant Stockholders” means all record and beneficial owners of
Chordiant common stock as of the date of the Stipulation.
1.7 “Defendants” means the Individual Defendants and the Nominal Defendant,
collectively.
1.8 “Defendants’ Counsel” means all counsel for the Individual Defendants and
the Nominal Defendant, collectively, as designated in the signature page(s)
hereto.
1.9 “Effective Date” means the date of completion of the following:
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
2

--------------------------------------------------------------------------------


A. Entry of the Final Judgment, which approves in all material respects the
dismissal of the Action and the releases provided for in Section XI below; and
B. Either (i) expiration of the time to appeal or otherwise seek review of the
Order and Final Judgment without any appeal having been taken or review sought,
(ii) the expiration of five (5) days after an appeal or review shall have been
dismissed or finally determined by the highest court before which such appeal or
review is sought and which affirms the material terms of the Settlement and/or
Order and Final Judgment and is not subject to further judicial review.
1.10 “Escrow” means the escrow established pursuant to the Escrow Agreement by
and between Chordiant and Plaintiffs’ Counsel and executed concurrently with the
Stipulation.
1.11  “Final” means no longer subject to review upon appeal or review in
connection with a Petition for Writ of Certiorari or other similar writ, whether
by exhaustion of any possible appeal, lapse of time or otherwise.
1.12 “Final Judgment” means the Order and Final Judgment to be entered by the
Court approving the Settlement, to be submitted to the Court contemporaneously
with the Stipulation.
1.13 “Independent Director,” shall have the same meaning as the definition of
the same term in the version of NASDAQ Rule 4200(a)(15) in effect as of the date
of this Stipulation.
1.14 “Individual Defendants” means Stephen Kelly, David R. Springett, Cary G.
Morgan, Steve G. Vogel, Samuel T. Spadafora, Donald J. Morrison, Allen Swann,
Jeremy Coote, Kathryn C. Gould, William Raduchel, Steven R. Springsteel, Charles
E. Hoffman, Richard G. Stevens, David A. Weymouth, George Reyes and George de
Urioste.
1.15 “Lead Plaintiffs” means Jesse Brown and Louis Suba.
1.16  “Notice” means the Notice of Pendency and Settlement of Action, to be
submitted to the Court contemporaneously with the Stipulation.
1.17 “Parties” means the Lead Plaintiffs and Defendants.
1.18 “Person” means a natural person, individual, corporation, partnership,
limited partnership, limited liability partnership, limited liability company,
association, joint venture,
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
3

--------------------------------------------------------------------------------


joint stock company, estate, legal representative, trust, unincorporated
association, government or any political subdivision or agency thereof, any
business or legal entity, and any spouse, heir, legatee, executor,
administrator, predecessor, successor, representative, or assign of any of the
foregoing.
1.19  “Plaintiffs’ Counsel” means Schiffrin Barroway Topaz & Kessler, LLP.
1.20 “Preliminary Order” means an order preliminarily approving the Stipulation
and the form of Notice, to be submitted to the Court contemporaneously with the
Stipulation.
1.21 “Related Persons” means, with respect to any Person, such Person’s past or
present spouse or other members of their immediate families, or any trust of
which any Person is the settlor or which is for the benefit of such Person
and/or member of his or her family, and each of a Person’s present and former
parent entities, subsidiaries (direct or indirect) and affiliates, and each of
their respective present and former shareholders, officers, directors,
employees, agents, representatives, insurers, heirs, executors, personal or
legal representatives, estates, administrators, predecessors, successors and
assigns.
1.22 “Released Claims” means any statutory or common law claims, rights,
demands, suits, matters, issues or causes of action under federal, state, local,
foreign law, or any other law, rule or regulation that were, could have been, or
might have been asserted against any or all of the Released Parties by Lead
Plaintiffs or any other holder of Chordiant common stock, derivatively on behalf
of Chordiant, in any court of competent jurisdiction or any other adjudicatory
tribunal, in connection with, arising out of, related to, based upon, in whole
or in part, directly or indirectly, in any way, the facts, transactions, events,
occurrences, acts, disclosures, oral or written statements, representations,
filings, publications, disseminations, press releases, presentations, accounting
practices or procedures, compensation practices or procedures, omissions or
failures to act that were or that could have been alleged in the Action.  The
Released Claims refer to any and all claims alleged in the Action or that are
related to Chordiant’s historical stock option grant practices and related
accounting and public disclosures, and shall include claims for alleged breach
of fiduciary duties, insider trading, misappropriation of information, failure
to disclose, abuse of
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
4

--------------------------------------------------------------------------------




control, breach of Chordiant’s policies or procedures, waste, mismanagement,
gross mismanagement, unjust enrichment, misrepresentation, fraud, violations of
law, money damages, injunctive relief, corrective disclosure, damages,
penalties, disgorgement, restitution, interest, attorneys’ fees, expert or
consulting fees, and any and all other costs, expenses or liability whatsoever,
whether based on federal, state, local, foreign, statutory, common law or any
other law, rule or regulation, whether fixed or contingent, accrued or
un-accrued, liquidated or un-liquidated, at law or in equity, matured or
un-matured, known or unknown, which were alleged in the Action or which are
related to Chordiant’s historical stock option grant practices and related
accounting and public disclosures.
1.23 “Released Parties” means the Defendants and their Related Persons.
1.24 “SEC” means the Securities and Exchange Commission.
1.25 “Section 16 Officers” means Company officers that are insiders pursuant to
Section 16 of the Securities and Exchange Act of 1934
1.26  “Settlement” means the proposed settlement and compromise of the Action as
provided for herein.
1.27 “Settlement Hearing” means the hearing or hearings at which the Court will
review the adequacy, fairness, and reasonableness of the Settlement, and whether
the agreement for payment of the Fee Payment Plaintiffs’ Counsel should be
approved.
1.28 “Stipulation” means the Stipulation of Compromise and Settlement
contemplated by this MOU.
 
II.  
FACTUAL AND PROCEDURAL HISTORY

 
2.1 On June 30, 2006, the Company’s Board instructed the Audit Committee to
review the Company’s historical stock option grant procedures.  The Audit
Committee subsequently hired an independent law firm to undertake a special
investigation of the Company’s historical stock option grant procedures.
2.2 On July 24, 2006, Chordiant publicly announced that the Company’s Audit
Committee
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
5

--------------------------------------------------------------------------------


had begun a voluntary internal review of its historical stock option grant
practices and that it would not file its quarterly report with the SEC on Form
10-Q for the quarter ended June 30, 2006, until the review was completed.
2.3 After research and investigation, plaintiff Jesse Brown filed a shareholder
derivative action captioned Jesse Brown v. Stephen Kelly, et al., Case No. C
06-04671 JW (the “Brown Action”) on August 1, 2006 in this Court.
2.4 Subsequently, after research and investigation, plaintiff Louis Suba filed a
second shareholder derivative action captioned Louis Suba v. Stephen Kelly, et
al., Case No. C 06-05603 JW (the “Suba Action”) on September 13, 2006 in the
Court.
2.5 The Brown Action and Suba Action were brought by shareholders of Chordiant
on behalf of Nominal Defendant Chordiant, and allege, inter alia, that from 2000
to 2002, stock options to officers and directors of the Company were improperly
retroactively granted in order to benefit the recipients thereof, and to the
detriment of Chordiant.
2.6 By Order dated November 27, 2006, the Court consolidated the Brown Action
and the Suba Action as In re Chordiant Derivative Litigation, Case No. C
06-04671 JW, appointed plaintiffs Brown and Suba as Lead Plaintiffs, and
appointed Schiffrin Barroway Topaz & Kessler, LLP as Lead Counsel.
2.7 On November 30, 2006, the Company filed with the SEC a Form 8-K in which
Chordiant announced that the Audit Committee had concluded that measurement
dates for certain Chordiant stock option grants from 2000 through and including
2006 differed from the recorded dates for such awards, and that the Company
expected that it would record a non-cash stock-based compensation charge of
approximately $8.3 million in connection therewith.
2.8 On February 9, 2007, the Company filed with the SEC a Form 10-K in which
Chordiant announced that it recorded approximately $8.3 million as a non-cash
stock-based compensation expense charge related to previously granted stock
options, as well as $2.2 million in expenses arising from the investigation, the
restatement, and related activities.
2.9 In or around March 2007, the Parties began a dialogue that would eventually
lead
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
6

--------------------------------------------------------------------------------


 to settlement negotiations.
2.10 In June and July 2007, Chordiant shared with Plaintiffs’ Counsel certain
nonpublic documents relating to the Company’s stock option granting practices
during the relevant period.  On June 28, 2007, counsel for Chordiant met with
Plaintiffs’ Counsel to discuss the findings of the special investigation
performed at the direction of the Chordiant Audit Committee.  In connection with
the June 28, 2007 meeting, Plaintiffs’ Counsel reviewed the documents provided
by counsel for Chordiant, reviewed a presentation by counsel for Chordiant
concerning the Special Investigation, and engaged in discussion with counsel for
Chordiant concerning the contents of the documents and presentation.  Between
July and November, Plaintiffs’ Counsel conferred with counsel for Chordiant on
multiple occasions to further discuss the contents of the documents previously
provided to Plaintiffs’ Counsel, and to discuss a possible resolution of the
Action, including certain remedial measures to be implemented at Chordiant in
response to Lead Plaintiffs’ allegations in the Action.
2.11 On November 14, 2007, after further research and investigation, Lead
Plaintiffs filed the Amended Complaint, in which Lead Plaintiffs alleged that,
from 2000 through and including 2006, stock options to officers and directors of
the Company were improperly retroactively granted in order to benefit the
recipients thereof, and to the detriment of Chordiant.
2.12 On December 14, 2007, Chordiant and the Individual Defendants filed motions
to dismiss the Amended Complaint.
2.13 On January 14, 2008, Lead Plaintiffs filed oppositions to Defendants’
motions to dismiss the Amended Complaint.
2.14 The Parties, by and through their undersigned attorneys, have engaged in
good faith, arm’s-length discussions with regard to the settlement of the Action
and the parties have reached an agreement with respect to the terms of the
Settlement.  This agreement-in-principle is subject only to the completion of
certain confirmatory investigative efforts by Lead Plaintiffs.  Lead Plaintiffs’
confirmatory discovery has included additional review of certain nonpublic
documents provided by counsel for Chordiant following the filing of Lead
Plaintiffs’ oppositions
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
7

--------------------------------------------------------------------------------


 to Defendants motions to dismiss the Amended Complaint.  Lead Plaintiffs’
confirmatory discovery shall further include conducting an interview of an Audit
Committee member involved in the Special Investigation of the stock option
issues conducted by Chordiant.  Upon satisfactory completion of confirmatory
discovery, the Parties shall in good faith endeavor to execute the Stipulation
and such other documents (collectively, the “Settlement Documents”) as may be
required in order to obtain a final judgment approving the Settlement and
dismissing with prejudice the Action upon the terms set forth herein. To
facilitate the confirmatory investigative efforts and to effectuate the
Settlement, the Parties hereby enter into this MOU.
2.15           The Parties believe that the proposed Settlement on the terms and
conditions set forth below is in the best interests of Chordiant and Current
Chordiant Stockholders, and for that reason enter into this MOU.
2.16           The Parties shall work in good faith to complete the confirmatory
investigative efforts and to agree upon and execute appropriate Stipulation and
Settlement Documents on or before June 9, 2008.  Any Stipulation entered into by
the Parties will include the provisions set forth in Sections III through VII
herein.
 
III.  
TERMS OF THE SETTLEMENT

 
A.           Corporate Governance Component of Settlement
 
3.1 Chordiant acknowledges that the pendency, prosecution and Settlement of the
Action was a material causal factor in the Company’s decision to implement the
following corporate governance reforms set forth in paragraphs 3.2 – 3.7:
3.2 Chordiant shall commit to implementing or retaining, where changes have
already been implemented, the following corporate governance reforms for a
minimum of six years following final Court approval of the Settlement, subject
only to such revisions as may be necessary to comply with evolving legal
standards and controlling laws and governmental or exchange regulations.
3.3 Board Composition and Meetings
3.3.1  Chordiant shall maintain a Lead Independent Director.
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
8

--------------------------------------------------------------------------------


3.3.2   The Nominating and Corporate Governance Committee of the Board shall
solicit nominees for potential Board members from the Company’s shareholders by
including a statement in the Company’s proxy statements inviting shareholders to
make written suggestions for nominees to the Board in accordance with
Chordiant’s bylaws.
3.3.3   Chordiant shall maintain a policy to encourage that at least two thirds
(2/3) of the Board will be comprised of “independent” directors, as defined in
Section 3.4, below.
3.3.4   The Board shall maintain a requirement to meet at least four (4) times
per year, or more often as necessary, but in any event no less than once per
fiscal quarter.
3.4 Director Independence
3.4.1   Chordiant shall enhance its definition of “independent” such that this
term shall mean that a director:
a.           Must not have been employed by the Company or its subsidiaries or
entities under common control with the Company within the last three fiscal
years;
b.           Must not have received, during the current fiscal year or any of
the three immediately preceding fiscal years, remuneration, directly or
indirectly, other than de minimis remuneration,1 as a result of service as, or
being affiliated with as an executive officer, general partner or member of, an
entity that serves as an advisor, consultant, or legal counsel to the Company;
c.           Does not have any personal service contract(s) with the Company, or
any member of the Company’s senior management;
d.           Is not an employee or officer with a not-for-profit entity that
receives significant contributions from the Company;
e.           During the current fiscal year or any of the three immediate
preceding fiscal years, has not had any business relationship with the Company
for which the
1 De minimis remuneration is defined as (a) direct remuneration of $60,000 or
less received from the Company, its subsidiaries, or affiliates during a
calendar year (other than director compensation); or (b) indirect remuneration
paid to an entity if such remuneration does not exceed the lesser of $5 million
or one percent of the gross revenues of the entity, and did not directly result
in an increase in the compensation received by the director from that entity.
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
9

--------------------------------------------------------------------------------


Company has been required to make disclosure under Regulation S-K of the
Securities and Exchange Commission (“SEC”), other than for service as a director
or officer of a customer or supplier of the Company or for which relationship no
more than de minimis remuneration was received in any one such year;
f.           Is not employed at a public company at which an executive officer
of the Company serves as a director;
g.           Is not a member of the immediate family of any person described in
paragraphs a-e above; and
h.           Does not have beneficial ownership interest of five percent (5%) or
more in an entity that has received remuneration, other than de minims
remuneration, from the Company, its subsidiaries, or affiliates.
3.5 Stock Option and Compensation Practices
3.5.1  The Company shall designate a compliance representative to monitor
compliance with the policies adopted herein and the terms of stock option plans,
and shall propose monitoring mechanisms in support of these policies.
3.5.2  The Company shall annually asses the adequacy of its internal controls
with regard to stock option grants and shall report any material weakness in the
Company’s annual report on internal controls pursuant to section 404 of the
Sarbanes-Oxley Act.
3.5.3  The Compensation Committee shall recommend to the Board and the Board
(excluding any director who does not qualify as an outside director for purposes
of Section 162(m) of the Internal Revenue Code) shall determine the grantees,
amounts and dates of all grants of stock options to the CEO and the executive
officers of the Company and shall not delegate these responsibilities.  The
price of the options shall be set in accordance with the applicable definition
of Fair Market Value in the applicable stock option plan.
3.5.4  All stock option grants to Section 16 officers who are executive officers
and to Company directors shall continue to be made only on dates set in advance
by way of formula, which shall be determined by the Board and disclosed to the
Company shareholders in each proxy
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
10

--------------------------------------------------------------------------------


 statement filed after Final court approval of the Settlement.
3.5.5  All grants of stock options to executive officers shall continue to be
approved on or before the date of grant by a majority of the Board (excluding
any director who does not qualify as an outside director for purposes of Section
162(m) of the Internal Revenue Code).
3.5.6  The exercise prices of all stock options shall be at least 100% of the
closing price of the Company’s stock on the date of grant.
3.5.7  The Company shall not lower the exercise price of any stock options after
they are granted, nor exchange stock options for options with lower exercise
prices, except with the unanimous approval of the Board.
3.5.8  The Company shall adopt a general policy of not using unanimous written
consents to document the approval of stock option grants as a general rule
except in situations where it is impracticable to hold a meeting of the
Compensation Committee or of the Board, as the case may be.  All stock option
grants made via unanimous written consent shall be effective as of the date on
which the Company has received signatures from all directors on such written
consent.
3.5.9   The Company shall maintain records documenting the approval of and
granting of all stock option for seven years after the expiration of the
pertinent stock options.
3.6 Compensation Committee Composition and Procedural Reforms
3.6.1   At least once every three years for the next six years following final
Court approval of the Settlement, the Compensation Committee shall select and
retain an independent consultant to assist the Committee in its evaluation of
the Company’s executive compensation policies, practices, and procedures and
prepare and submit to the Compensation Committee a report on the results of such
study.
3.6.2  The Compensation Committee shall amend its Charter such that the
Committee shall consist of at least three (3) independent members of the Board.
3.6.3  The Compensation Committee shall meet at least four (4) times per year,
or more often as necessary, but in any event no less than once per fiscal
quarter.
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
11

--------------------------------------------------------------------------------


3.7 Audit Committee Composition and Procedural Reforms
3.7.1  At least once every three years for the next six years following final
Court approval of the Settlement, the Audit Committee shall select and retain an
independent auditing firm, which may be the Company’s independent external
auditors, to conduct a review and assessment of the Company’s internal controls
over financial reporting.
3.7.2  At least annually, the Audit Committee shall meet with the Company’s
independent auditors to review and discuss the Company’s accounting for
stock-based compensation.
3.7.3  The Audit Committee shall meet at least four (4) times per year, or more
often as necessary, but in any event no less than once per fiscal quarter.
3.7.4  The Company shall maintain a compliance representative (or department)
who reports directly to the Audit Committee or the Company’s Board of Directors.
 
B.           Financial Component of Settlement
 
4.1           In addition to the foregoing corporate governance measures,
Defendants acknowledge that the pendency, prosecution and settlement of the
Action was a material causal factor contributing to certain of the Company’s
current and former officers and directors agreeing to disgorge the excess
benefit realized from the exercise of certain stock options determined to be
mispriced, or otherwise surrendering and forfeiting the excess value of certain
stock options determined to be mispriced, affecting more than 750,000 Chordiant
stock options granted from 2000-2006.
C.           Substantial Benefit of the Settlement
5.1           The Parties represent that they believe that the foregoing
remedies have, and will continue to materially benefit the Company and Current
Chordiant Stockholders.
 
D.           Defendants’ Denials Of Wrongdoing
 
6.1           Chordiant and each of the Individual Defendants have denied and
continue to deny having committed, aided, or attempted to commit any violations
of law or breach of any duty of
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
12

--------------------------------------------------------------------------------


any kind or otherwise acted in any improper manner.  Chordiant and each of the
Individual Defendants are entering into the MOU and the Settlement because the
Settlement would eliminate the expenses, burdens, and risks associated with
further litigation of the Action.  Chordiant is entering into the MOU for the
further reason that it believes that the Settlement confers benefits upon
Chordiant and Current Chordiant Stockholders and is in the interest of Chordiant
and Current Chordiant Stockholders.
 
E.           Research and Investigation by Lead Plaintiffs and Plaintiffs’
Counsel
 
7.1           Lead Plaintiffs and Plaintiffs’ Counsel conducted an extensive
investigation during the development and prosecution of the Action.  This
investigation has included or will include, inter alia, (i) inspecting,
reviewing and analyzing the Company’s financial filings and documents produced
to or prepared for Plaintiffs’ Counsel; (ii) developing statistical models to
determine likely backdated options; (iii) researching corporate governance
issues; (iv) participating in in-person and numerous telephonic meetings with
counsel for Chordiant; (v) interviewing a member of Chordiant’s Audit Committee
which oversaw Chordiant’s Special Investigation into its historical stock option
practices; and (vi) researching the applicable law with respect to the claims
asserted in the Action and the potential defenses thereto.
 
F.           Plaintiffs’ Position Regarding Settlement
 
8.1           Lead Plaintiffs and Plaintiffs’ Counsel believe that the claims
asserted in the Action have merit and that their investigation supports the
claims asserted.  However, Lead Plaintiffs and Plaintiffs’ Counsel recognize and
acknowledge the expense and length of continued proceedings necessary to
prosecute the Action against the Individual Defendants through trial and
appeals.  Lead Plaintiffs and Plaintiffs’ Counsel have also taken into account
the uncertain outcome and the risk of any litigation, especially in complex
shareholder litigation such as the Action, as well as the difficulties and
delays inherent in such litigation.  Lead Plaintiffs and Plaintiffs’ Counsel
also are mindful of the inherent problems of proof under, and possible defenses
to, the violations asserted in the Action.  Based on these considerations, among
others,
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
13

--------------------------------------------------------------------------------


Lead Plaintiffs and Plaintiffs’ Counsel believe that the Settlement contemplated
by this MOU confers substantial benefits upon Plaintiffs, Chordiant and Current
Chordiant Stockholders and is in the best interests of Chordiant and Current
Chordiant Stockholders.
 
G.           Attorneys’ Fees And Expenses
 
9.1            Subject to Court approval of the Settlement, Chordiant and/or its
insurer shall pay, on behalf of and for the benefit of the Defendants, to
Plaintiffs’ Counsel, attorneys’ fees and reimbursement of expenses in the
aggregate amount of up to Eight Hundred and Fifty Thousand Dollars ($850,000)
(the “Fee Payment”).  The Parties agree that the Fee Payment shall be paid on
behalf of the Defendants into the Escrow within twenty (20) days after the date
on which the Court enters the Preliminary Order.  The Fee Payment shall be
released to Plaintiffs’ Counsel from the Escrow Account in accordance with the
terms of the Escrow within twenty (20) days of the Effective Date.  If, as a
result of any further proceedings, appeal or collateral attack, this Settlement
never becomes Final or the amount of the Fee Payment is reduced or denied,
Plaintiffs’ Counsel shall, within thirty (30) days after entry of an order
affecting Plaintiffs’ Counsel’s entitlement to the Fee Payment, repay and refund
to Chordiant and/or its insurer any portion of the Fee Payment to which they are
not entitled.  Except as expressly provided in the Settlement, Lead Plaintiffs
and Plaintiffs’ Counsel shall bear their own fees, costs and expenses and no
Defendant shall assert any claim for expenses, costs and fees against
Plaintiffs, or Plaintiffs’ Counsel.
9.2           Defendants and their respective Related Parties shall have no
responsibility for, and no liability whatsoever with respect to, the fee
allocation among Plaintiffs’ Counsel, and any other Person who may assert some
claim thereto, of any portion of the Fee Payment.
 
IV.  
PRELIMINARY ORDER AND SETTLEMENT HEARING

 
10.1           Within ten (10) days after the execution of the Stipulation, the
Parties shall jointly submit the Settlement Documents to the Court, and the
Parties shall apply for the Preliminary Order by filing proper notice and
supporting papers with the Court:
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
14

--------------------------------------------------------------------------------


A. Approving the form of the Notice substantially in the form of such submitted
contemporaneously therewith;
B. Setting forth the method for providing Notice to Current Chordiant
Stockholders of the Settlement and Settlement Hearing;
C. Finding that the methods of providing Notice set forth in the Preliminary
Order constitute the best Notice practicable under the circumstances and meet
all requirements of Rule 23.1 of the Federal Rules of Civil Procedure and due
process concerns under the U.S. Constitution;
D. Requesting that the Court set a date for the Settlement Hearing to determine
whether the Settlement should be approved as reasonable, adequate and in the
best interests of Chordiant and its shareholders, and to approve the Fee
Payment; and
E. Ordering that, subject to any agreement between Chordiant and its insurance
carriers, Chordiant shall be responsible for paying all costs associated with
disseminating Notice, as the Court orders, to Current Chordiant Stockholders.
 
V.  
EFFECTIVE DATE OF SETTLEMENT, WAIVER, OR TERMINATION

 
11.1           The Settlement shall become effective on the Effective Date.
11.2           If the conditions necessary for the Effective Date, fail to
occur, then any of Parties may terminate the Stipulation and withdraw from the
Settlement by providing written notice of such action to undersigned counsel for
all of the Parties within thirty (30) days after the failure of such
condition.   In the event that the Settlement is not approved or is terminated,
the Settlement and any actions taken in connection therewith shall be vacated
and terminated and shall become null and void for all purposes, and all
negotiations, transactions, and proceedings connected with it:  (i) shall be
without prejudice to the rights of any Party hereto; (ii) shall not be deemed to
be or construed as evidence of, or an admission by any Party of, any fact,
matter, or thing; and (iii) shall not be admissible in evidence or be used for
any purpose in any subsequent proceedings in the Action or any other action or
proceeding.  The Parties to the Stipulation shall be deemed to
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
15

--------------------------------------------------------------------------------


 have reverted to their respective status in the Action as of the date and time
immediately prior to the execution of the MOU, and, except as otherwise
expressly provided, the Parties shall proceed in all respects as if the
Stipulation and any related orders had not been entered.
 
VI.  
RELEASES IN STIPULATION

 
12.1           Upon the Effective Date, Plaintiffs, on their own behalf and
derivatively on behalf of Chordiant (as Nominal Defendant), Chordiant and
Current Chordiant Stockholders (in their capacity as stockholders only) shall
fully, finally, and forever release, relinquish, and discharge the Individual
Defendants and their Related Persons and the Nominal Defendant and its Related
Persons from any and all Released Claims, which any of them has or may come to
have against the Individual Defendants and their Related Persons and/or the
Nominal Defendant and its Related Persons.  
12.2           Upon the Effective Date, Nominal Defendant Chordiant and each of
the Individual Defendants shall fully, finally, and forever release, relinquish,
and discharge the Plaintiffs and their Related Persons, Plaintiff’s Counsel and
its Related Persons, and Chordiant and its Related Persons from any and all
claims, liabilities, obligations, causes of action, expenses, damages, losses,
or any other matters, whether known or unknown, foreseen or unforeseeable,
certain or contingent, which any of them has or may come to have against the
Plaintiffs and their Related Persons, Plaintiff’s Counsel and its Related
Persons, and Nominal Defendant and its Related Persons that arise out of, arise
in connection with, or relate to the institution, prosecution, assertion,
settlement or resolution of the Action or the Released Claims.  Notwithstanding
the preceding sentence, this release is not intended to and does not
release:  (1) Chordiant from its statutory or contractual indemnity obligations
to the Individuals Defendants; or (2) any claims that the Individual Defendants
have for recovery under any policy of liability or other insurance.
12.3           In granting the releases herein, the parties acknowledge that
they have read California Civil Code Section 1542, which reads as follows:
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
16

--------------------------------------------------------------------------------




A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


The Parties expressly waive and relinquish all rights and benefits under Section
1542 and any law or legal principle of similar effect in any jurisdiction with
respect to the release of unknown or unsuspected claims.  In addition, the
Current Chordiant Stockholders, by operation of the Judgment, are deemed to have
expressly waived and relinquished all rights and benefits under Section 1542 and
any law or legal principle of similar effect in any jurisdiction with respect to
the release of unknown or unsuspected claims.  The Parties, and by operation of
the Judgment the Current Chordiant Stockholders, acknowledge that the foregoing
waiver was separately bargained for and a key element of the settlement of which
this release is a material and essential part of this Settlement.  The Parties
acknowledge that they may hereafter discover facts different from, or in
addition to, those which they now know or believe to be true with respect to the
claims they have released, and agree that the releases contained in this
Stipulation shall be and remain effective in all respects.
 
VII.  
MISCELLANEOUS PROVISIONS OF SETTLEMENT

 
13.1           Cooperation of the Parties.  The Parties (a) acknowledge that it
is their intent to consummate this Settlement, and (b) agree to cooperate to the
extent reasonably necessary to effectuate and implement all terms and conditions
of the Stipulation and to exercise their reasonable efforts to accomplish the
foregoing terms and conditions of the Stipulation.  The Parties will seek the
Court’s approval of the Preliminary Order and, when appropriate, the Final Order
and Judgment.
13.2   Acknowledgment of Adequate Consideration.  The Parties acknowledge,
represent and warrant to each other that the terms of the Settlement are such
that each of the Parties is to receive adequate consideration for the
consideration given.
13.3  No Admissions.  Neither the Stipulation, nor the Settlement, nor any act
performed
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
17

--------------------------------------------------------------------------------


 or document executed pursuant to or in furtherance of the Stipulation, or the
Settlement:  (a) is or may be deemed to be or may be used as an admission of, or
evidence of the validity or lack of validity of any Released Claims, or any
wrongdoing or liability of the Parties or any of their Related Persons; (b) is
or may be deemed to be or may be used as an admission of, or evidence of, any
fault or omission of any of the Parties or any of their Related Persons in any
civil, criminal, or administrative proceeding in any court, administrative
agency, or other tribunal; or (c) is or may be alleged or mentioned so as to
contravene clause (a) above in any litigation or other action unrelated to the
enforcement of the Stipulation.  Notwithstanding the foregoing, the Parties may
file the Stipulation or any judgment or order of the Court related hereto in any
action that may be brought against them in order to support a defense or a
counterclaim based on res judicata, collateral estoppel, release, good-faith
settlement, judgment bar or reduction, or any other theory of claim preclusion
or issue preclusion, or similar defense or counterclaim.
13.4           Confidentiality Agreements. All agreements made during the course
of the negotiations relating to the confidentiality of information shall survive
the Stipulation, and the Settlement, including, but not limited to, the
Confidentiality Agreement dated June 28, 2007.
13.5           Costs.  Except as otherwise expressly provided herein, the
Parties shall bear their own costs.
13.6           Entire Agreement.  The Stipulation constitutes the entire
agreement between the Parties with respect to the Settlement of the Action and
supersede any and all prior negotiations, discussions, agreements, or
undertakings, whether oral or written, with respect to the Settlement of the
Action.
13.7  Counterparts.  The Stipulation may be executed in one or more
counterparts, and all such counterparts together shall be deemed to be one and
the same instrument.
13.8  Binding Effect.  The MOU and the Stipulation shall be binding upon, and
inure to the benefit of all Parties.  The MOU and the Stipulation are  not
intended, and shall not be construed, to create rights in or confer benefits on
any other Persons, and there shall not be any third-party beneficiaries hereto,
except as expressly provided hereby with respect to such
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
18

--------------------------------------------------------------------------------


aforementioned Persons who are not Parties hereto.
13.9           Judicial Enforcement.  The Court shall retain jurisdiction with
respect to the implementation and enforcement of the terms of the MOU, the
Stipulation, and the Settlement, and the Parties submit to the jurisdiction of
the Court for purposes of implementing and enforcing the terms of the MOU, the
Stipulation and Settlement.
13.10                      Choice of Law.  The MOU, the Stipulation, and the
Settlement shall be governed by the laws of the State of California, without
regard to California’s choice of law rules.
13.11                      Warrant of Authority.  Each counsel or person
executing the Stipulation or any of the related documents on behalf of any Party
hereto hereby warrants that such Person has the full authority to do so.
13.12                      Waiver of Breach.  The Parties may not waive or vary
any right hereunder except by an express written waiver or variation.  Any
failure to exercise or any delay in exercising any of such rights, or any
partial or defective exercise of such rights, shall not operate as a waiver or
variation of that or any other such right.  The waiver by one Party of any
breach of the MOU or the Stipulation by another Party shall not be deemed a
waiver of any other prior or subsequent breach of the MOU or the Stipulation.
13.13  Fair Construction.  The MOU and the Stipulation shall not be construed
more strictly against one Party than another merely by virtue of the fact that
it, or any part of it, may have been prepared by counsel for one of the Parties,
it is recognized as the result of arm’s length negotiations between the Parties,
and all Parties have contributed substantially and materially to the preparation
of the Stipulation.
13.14  No Assignment of Claims.  Lead Plaintiffs hereby represent and warrant
that they have not assigned any rights, claims, or causes of action that were
asserted or could have been asserted in connection with, under or arising out of
any of the claims being settled or released herein.
13.15   Facsimile and Scanned Signatures.  Any signature to the Stipulation, to
the extent signed and delivered by means of a facsimile machine or
electronically scanned and sent via
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
19

--------------------------------------------------------------------------------


email, shall be treated in all manner and respects as an original signature and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of a Party
to the Stipulation, any other Party to the Stipulation so executing and
delivering this document by means of a facsimile machine or via email shall
re-execute original forms thereof and deliver them to the requesting Party.  No
Party to the Stipulation shall raise the use of a facsimile machine or email to
deliver a signature or the fact that any signature or agreement was transmitted
or communicated through the use of a facsimile machine as a defense to the
formation or the enforceability of the Stipulation and each such Person forever
waives any such defense.
13.16                      Extensions of Time.  The Parties hereto may agree to
reasonable extensions of time to carry out any of the provisions of the
Stipulation, and where necessary, shall jointly seek court approval for such
extensions.
 
VIII.                      MISCELLANEOUS PROVISIONS OF MOU
 
14.1           This MOU shall be null and void and of no force and effect if the
confirmatory investigative efforts reveal that the facts relating to the
Company’s historical stock option practices are substantially and materially
different than represented by Chordiant’s counsel during prior settlement
discussions.  In the event the Settlement is not consummated for any reason: (a)
the parties will revert to their litigation positions immediately prior to the
execution of this MOU; (b) the fact and terms of this MOU shall not be
admissible in any trial of this Action;  (c) this MOU shall not be deemed to
prejudice in any way the positions of the Parties with respect to the Action, or
to constitute an admission of fact by any Party in any respect, and shall not
entitle any Party to recover any costs or expenses incurred in connection with
the implementation of this MOU; and (d) none of the terms of this MOU shall be
effective or enforceable, except for this paragraph.
14.2           Cooperation of the Parties.  The Parties (a) acknowledge that it
is their intent to consummate the Settlement contemplated by this MOU, and (b)
agree to cooperate to the extent
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
20

--------------------------------------------------------------------------------


reasonably necessary to effectuate and implement all terms and conditions of the
MOU and Stipulation and to exercise their reasonable efforts to accomplish the
foregoing terms and conditions of the Stipulation.  The Parties will seek the
Court’s approval of the Preliminary Order and, when appropriate, the Final Order
and Judgment.
14.3  Standstill Agreement.  Upon execution of this MOU and pending entry
of  the Judgment based on the Settlement provided for in the Stipulation, Lead
Plaintiffs are barred and enjoined from commencing, prosecuting, instigating, or
in any way participating in the commencement or prosecution of any action
asserting any Released Claims, either directly, representatively, derivatively,
or in any other capacity, against Chordiant or any Individual Defendant, that
have been or could have been asserted, or that arise out of or relate in any way
to any of the transactions or events described in the complaints in the Action.
14.4           No Admissions.  Neither the MOU, nor any act performed or
document executed pursuant to or in furtherance of the MOU:  (a) is or may be
deemed to be or may be used as an admission of, or evidence of the validity or
lack of validity of any Released Claims, or any wrongdoing or liability of the
Parties or any of their Related Persons; (b) is or may be deemed to be or may be
used as an admission of, or evidence of, any fault or omission of any of the
Parties or any of their Related Persons in any civil, criminal, or
administrative proceeding in any court, administrative agency, or other
tribunal; or (c) is or may be alleged or mentioned so as to contravene clause
(a) above in any litigation or other action unrelated to the enforcement of the
MOU or the Stipulation.
14.5           Confidentiality Agreements. All agreements made during the course
of the negotiations relating to the confidentiality of information shall survive
the MOU, including, but not limited to, the Confidentiality Agreement dated June
28, 2007.
 
14.6           Warrant of Authority.  Each Person executing the MOU or any of
the related documents on behalf of any Party hereto hereby warrants that such
Person has the full authority to do so.
 
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
21

--------------------------------------------------------------------------------


14.7            Counterparts.  This MOU may be executed in one or more
counterparts, and all such counterparts together shall be deemed to be one and
the same instrument.
 
14.8   Facsimile and Scanned Signatures. Any signature to the MOU to the extent
signed and delivered by means of a facsimile machine or electronically scanned
and sent via email, shall be treated in all manner and respects as an original
signature and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person.  At the request of
a Party to the MOU, any other Party to the MOU so executing and delivering this
document by means of a facsimile machine or via email shall re-execute original
forms thereof and deliver them to the requesting Party.  No Party to the MOU
shall raise the use of a facsimile machine or email to deliver a signature or
the fact that any signature or agreement was transmitted or communicated through
the use of a facsimile machine as a defense to the formation or the
enforceability of the MOU and each such Person forever waives any such defense.
14.9           Extensions of Time.  The Parties hereto may agree to reasonable
extensions of time to carry out any of the provisions of the Stipulation, and
where necessary, shall jointly seek court approval for such extensions.
WHEREAS, the Parties have caused the MOU to be duly executed and delivered by
their counsel of record.  It is hereby agreed by the undersigned as dated below.
________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
22

--------------------------------------------------------------------------------


Dated:  May 29, 2008
 
SCHIFFRIN BARROWAY TOPAZ
& KESSLER, LLP
2125 Oak Grove Road, Suite 120
Walnut Creek, California 94598
and
SCHIFFRIN BARROWAY TOPAZ
& KESSLER, LLP
Lee D. Rudy
Michael C. Wagner
280 King of Prussia Road
Radnor, Pennsylvania 19087
 
 
 
/s/ Michael C. Wagner  __________________
Michael C. Wagner
Attorneys for Plaintiffs JESSE BROWN and LOUIS SUBA
 
Dated:  May 29, 2008
 
COOLEY GODWARD KRONISH, LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
 
 
 
/s/ Christopher Sundermeier____________
 
Christopher Sundermeier
Attorney for Nominal Defendant CHORDIANT
SOFTWARE, INC.
Dated:  May 29, 2008
 
GOODWIN PROCTER LLP
181 Lytton Avenue
Palo Alto, CA 94301
and
GOODWIN PROCTER LLP
Exchange Place
53 State Street
Boston, MA 02109
 
 
_/s/ Alison Douglass_____________________
Alison Douglass
Brian Pastuszenski
Attorneys for Defendant WILLIAM RADUCHEL
 
Dated:  May 29, 2008
 
SHEPPARD, MULLIN, RICHTER & HAMPTON,
LLP
Steven H. Winick
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111
415-774-2970
and
SHEPPARD, MULLIN, RICHTER & HAMPTON,
LLP
John Stigi
333 South Hope Street
Los Angeles, California 90071-1448
 
 
 
_/s/ Steven H. Winick___________________
Steven H. Winick
John Stigi
Attorneys for Defendants
STEPHEN KELLY, DAVID R. SPRINGETT, CARY G. MORGAN, STEVE G. VOGEL, SAMUEL T.
SPADAFORA, DONALD J. MORRISON, ALLEN SWANN, JEREMY COOTE, KATHRYN C. GOULD, ,
STEVEN R. SPRINGSTEEL, CHARLES E. HOFFMAN, RICHARD G. STEVENS, DAVID A. WEYMOUTH
AND GEORGE REYES



 
 


________________________________________________________________________________
 Memorandum of Understanding re Compromise and Settlement
Case No. C 06-04671
JW                                                           
 
23

--------------------------------------------------------------------------------

 

